Citation Nr: 0803917	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-36 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for right chest through 
and through gunshot wound residuals with scarring, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

This matter is before the Board of Veterans' Appeals from a 
June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In November 2005, the appellant claimed entitlement to a 
separate rating for gunshot wound scars.  As this issue has 
yet to be developed for appellate review it is referred to 
the RO for initial development and adjudication.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluation 
currently assigned his residuals of a through and through 
right chest gunshot wound, with scarring, does not accurately 
reflect its current severity.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
The veteran was last afforded a VA examination in April 2005.  
The examination report shows that the examiner noted that the 
"C-file was not reviewed in this case, as it is not 
available."  Therefore, further development is required.

Review of the evidentiary record also reveals that pertinent 
postservice medical records are not on file.  The veteran 
should be requested to inform VA if, and where, he has been 
treated for his gunshot wound residuals since December 2003.  
Thereafter, appropriate action should be taken.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, and 
otherwise complies with decisions by the 
United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008); and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his service-connected right 
chest through and through gunshot wound 
residuals with scarring since December 
2003.  If pertinent treatment records are 
identified, the RO should take the 
necessary steps to obtain them.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records (if 
named) would be futile.  The RO must 
then:  (a)  notify the claimant of the 
specific records that it is unable to 
obtain; (b)  explain the efforts VA has 
made to obtain that evidence; and (c)  
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

3.  The RO is to schedule the appellant 
for a VA examination in order to 
determine the nature and extent of any 
residuals of a through and through right 
chest gunshot wound, with scarring.  The 
claims folder must be made available for 
the examiner to review.  In accordance 
with the latest AMIE work sheets for 
rating this disability, the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any residuals of a through and 
through right chest gunshot wound, with 
scarring.  The nature and extent of any 
muscle injury, to include any entrance 
and exit wounds, together with the muscle 
group involved, must be addressed.  A 
complete rationale for any opinions 
expressed must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied to any degree, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) in accordance with 38 
U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

